A‘) 2473 (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense

 

Sheet
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA Judgment in a Criminal Case
y (For a Petty Offense) EDCR19-00380-SHK
. . és 5 , -UUISU-.
HERNANDEZ, ISRAEL
. Case No. CC81 7666239
USM No.

David Kaloyanides, CJA

Defendant’s Attorney

 

THE DEFENDANT: HERNANDEZ, ISRAEL

WM THE DEFENDANT pleaded av guilty ( nolo contendere to count(s) One
(] THE DEFENDANT was found guilty on count(s)

 

 

The defendant is adjudicated guilty of these offenses:

Title & Section ; Nature of Offense . Offense Ended  .—s—s§$§s§s§»«es Count
18 USC 641 Theft of Government Funds Under $1000 08/20/2019 One
(Amended)

The defendant is sentenced as provided in pages 2 through > of this judgment.

C] THE DEFENDANT was found not guilty on count(s)

 

O Count(s) O is C1 are dismissed on the motion of the United States.

: It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan
residence. or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully pai
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circ f

  
  

 

 

Last Four Digits of Defendant's Soc. Sec, No.: 1962 _ December 6, 2019
Date of Imposition of Judgment
Defendant's Year of Birth: 1974 We

 

City and State of Defendant's Residence: Signature of Judge “DT FO
SOUTH GATE, CA ree

 

Shashi Kewalramani, United States Magistrate hide ge

ame and Title of Judge

N
_i2a\\1
Date

 
AO 2451 (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
: Sheet 3 — Criminal Monetary Penalties

 

Judgment— Page 2 of 5
DEFENDANT: HERNANDEZ, ISRAEL

CASENUMBER: Ccg] 7666239 EDCR19-00380-SHK
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment Fine Restitution Processing Fee
TOTALS $25.00 $0.00 $ 1,500.00 $0.00
C] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AQ 245C) will be

entered after such determination.
{J The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid in full prior to the United States receiving payment.

   

Name of Payee Total L Ri

      

  

 

TOTALS § 0.00 $ 1,500.00

 

Cl The defendant must pay interest on restitution or a fine of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

C] The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
(J the interest requirement is waived for fine O restitution.

{] the interest requirement for the fine [1 _ restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No, 114-22. . .
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
wn

~ AQ 2451 (Rev. 11/16) Judgment in a Criminal Case for a. Petty Offense
* Sheet:4— Schedule of Payments

 

 

 

Judgment-——Page 3 of
DEFENDANT: HERNANDEZ, ISRAEL
CASE NUMBER: CC8]1 7666239 EDCR19-00380-SHK
SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:
A O Lumpsumpaymentof$ —_ due immediately, balance due

C] not later than ,or

(1 in aceordance with © Cc, O D, O E,or OF below); or

Payment to begin immediately (may be combined with 1 -C, O D,or OF below); or
C OO Paymentinequal ss (e.g, weekly, monthly, quarterly) installmentsof $ over a period of
(e.g., months or year's), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D OO Paymentinequl _ (@g., weekly, monthly, quarterly) installmentsof $ over a period of
(€.g., months or years), to commence (e.g.. 30 or 60 days) after release from imprisonment to

aterm of supervision; or

E (1 Payment during the term of probation will commence within (e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or

F Special instructions regarding the payment of criminal monetary penalties:

Criminal monetary penalties in the amount of $25 are due as directed by the U.S Probation Office
payable to: U.S. District Court, 255 E. Temple St., Ste. 1178, Los Angeles, CA 90012.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is

due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of

Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Ci Joint and Several

Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

C]_ The defendant shall pay the cost of prosecution.
[1 The defendant shall pay the following court cost(s); 0.00

[The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) Tine interest, (6) community restitution, (7) VIA assessment, (8) penalties, and (9) costs, including cost of prosecution an
court costs.
at

*

» AO 2451 (Rev. 11/16) Judgment in-a Criminal Case for a Petty Offense

Sheet 5 —— Probation

Judgment—Page 4 oof 5

DEFENDANT: HERNANDEZ, ISRAEL
CASE NUMBER: CC81 7666239 EDCR19-00380-SHK

PROBATION

You are hereby sentenced to probation for a term of:

Three (3) year term of formal probation.

Ld ND eet

s

sus

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of

placement on probation and at least two periodic drug tests thereafter, as determined by the court.

[] The above drug testing condition is suspended, based on the court's determination that you pose a low risk
of future substance abuse. (check if applicable)

[You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

C} You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, ef
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the
location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

Cl You must participate in an approved program for domestic violence. (check if applicable)

C) You must make restitution in accordance with 18 U.S.C. $§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664.

(check if applicable)

You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.

You must notify the court of any material change in your economic circumstances that might affect your ability to pay

restitution, fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AO 2451 (Rev, 11/16) Judgment ina Criminal Case for a Petty Offense
Sheet 5B — Probation Supervision
Judgment — Page 5__.of 5

DEFENDANT: HERNANDEZ, ISRAEL EIS
CASE NUMBER: CC81 7666239 EDCR19-00380-SHK
SPECIAL CONDITIONS OF SUPERVISION

Defendant shall be placed on formal probation for a period of three years. The Court will consider early
termination of probation upon motion by Defendant or counsel.

The terms and conditions of probation are as follows:

1) Defendant shall comply with the rules and regulations of the United States Probation Office and General Order
18-10.

2) Defendant shall not enter Joshua Tree National Park during the period of supervision.

3) Detendant shall pay restitution as ordered by the Court.

4) Detendant shall forfeit the funds received at the time of his arrest as ordered by the Court.
5) Defendant shall get his driver's license reinstated.

6) Defendant shall pay a total monetary sanction of $40 ($10 mandatory special assessment, $30 processing fee), as
directed by the U. S. Probation Office for violation notice 7666512.

7) Defendant shall pay a total monetary sanction of $40 ($10 mandatory special assessment, $30 processing fee), as
directed by the U. S. Probation Office for violation notice 7666513.

8) Defendant shall report telephonically to the U. S. Probation Office located at 312 N. Spring Street, Suite 600, in
Los Angeles, California 90012, telephone number 213-894-3600, no later than 12/13/19.
